Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                                Remarks
This Office Action fully April 30th, 2021.  Claims 1-60 are pending.  Claims 10-57 are withdrawn from consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30th, 2021 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (US 2011/0251075), hereafter McDevitt, in view of Levin et al. (US 2009/0239257), hereafter Levine, and in view of Kim et al. (US 2015/0204785), hereafter Kim, and in view of Wu et al. (US 2009/0170186), hereafter Wu.
McDevitt discloses a system for analyzing bodily fluids (abstract).  With regard to claims 1 and 58,McDevitt discloses a test device from imaging blood cells in a blood sample, wherein the test device comprises a housing comprising a sample entry port for receiving the blood sample (with the micropuncture device and item ‘A’), a sample receiving chamber (comprising the filter and item ‘B’) that is fluidically coupled to the sample entry port, and a sample testing conduit (given as the supporting member, such as a silicon wafer) that is fluidically connected by the fluid delivery system to the sample receiving chamber, and the sample testing conduit comprising (i) a planar member (transparent layer 220), (ii) transparent planar member (transparent cover plate 240), and an imager chip (semiconductor-based photodetector 255, such as in a CCD imager) forming at least a portion of the planar member, and see also figs. 17/18 par. [0187] with a system including a housing for the contained components therewithin (pars. [0116-0124,0130,0142,0246,0263,0268], figs. 1-3, 18, 34, 39, for example).  With regards to claims 1, 7-9, and 58, McDevitt discloses a light emitter positioned over the sample testing conduit and configured to transmit light through the chamber to the imager chip at a wavelength (or plurality thereof) from about 300 nm to 1000 micrometers (see pars. [0116,0155], for example).  With regard to claim 9, McDevitt discloses a housing body 1110, wherein the imager chip, sample testing conduit, and 
With regards to claims 1 and 58, while McDevitt discloses providing a sample volume by way of a number of formed cavities (see features 230, par. [0121], figs. 2&3, for example), McDevitt does not specifically disclose that the sample testing conduit comprises (iii) a plurality of spacer elements, as claimed. With regard to claim 4, McDevitt does not disclose the plurality of spacer elements are in direct contact with the photosensitive surface.
Further, if the CCD imager of McDevitt (which may be integrated within the transparent layer, as seen in pars.[0123,0130]) is not taken as providing an imager chip comprising a substrate and a photosensitive surface of an integrated circuit, as in cls. 1 and 58, than such a modification would have been obvious to one of ordinary skill in the art.
With regards to claims 1 and 58, McDevitt does not specifically disclose that the photosensitive surface is coated with one or more transparent layers facing the sample testing conduit wherein the one or more layers have a thickness of no more than half a width of a pixel of the photosensitive surface.

With regard to claims 2 and 59, McDevitt does not specifically disclose that at least one of items (i) and (ii) is deformable as claimed therein.

Levine discloses an apparatus for analyzing individual cells or particulates (abstract).  Levine discloses that the sample testing conduit includes (iii) separators 26 as a plurality of spacer elements having an average spacer height and disposed between the planar member and the transparent planar member to form a chamber having an average height 28 between a planar member (herein, the first panel 12) and a transparent planar member (herein, the second panel 16), wherein both panels are sufficiently transparent (pars. [0024-0026], figs. 1-4), for example). Further, as in claim 2/59, Levine discloses that the plurality of spacer elements are deformable such that the average spacer height is substantially equal to the average chamber height when the blood sample is received in the sample testing conduit, wherein Examiner notes that the recitation is predicated on a process step that is both conditional and not necessitated by the present device claims.  Further, as in claim 3/60, Levine discloses that the transparent planar member is rigid such that the average space height is substantially equal to the average chamber height when the blood sample is received in the sample testing conduit, wherein Examiner notes that the recitation is predicated on a process step that is both conditional and not necessitated by the present device claims (par. [0027], figs. 3&4).  It is further noted that Levine discloses the reverse arrangement where the transparent planar member is deformable as in claim 2/59 and the separators are rigid as in claim 3/60.
It would have been obvious to one of ordinary skill in the art to modify McDevitt by way of Levine who discloses it is known to provide a sample volume by way of a 
Further, it would have been obvious to one of ordinary skill in the art to modify McDevit to provide that the plurality of spacer elements are deformable as in claim 2/59, and the transparent planar member is rigid as in claim 3/60 (as discussed above, it is further noted that Levine discloses the reverse arrangement where the transparent planar member is deformable as in claim 2/59, and the separators are rigid as in claim 3/60), such as taught by Levine in order to provide an investigation chamber that maintains an average height during assays of the blood.  Additionally, as discussed above, the recitations of claims 3 and 4 are predicated on a process step that is both conditional and not necessitated by the present device claims, and a process step is not attributed patentable weight in a device claim. As discussed above, Levine provides to disclose items (i), (ii) of equivalent material properties in as much as recited and required herein and thus provide to yield functionality in as much as required and claimed herein.
Kim discloses a polyimide substrate 34 and a photosensitive surface as the image sensor 2 which is a CMOS sensor with picture elements 5 that is wirebonded at the bonding pad section 7 to present an imaging integrated circuit formed on the substrate, wherein plurality of wells 10 for biological samples in the storage sections 8 are provided, and an interference filter 3 provided directly to the photosensitive surface to avoid unwanted excitation light (pars. [0023,0026,0038,0042], figs. 4C&5B, for 
It would have been obvious to one of ordinary skill in the art to modify McDevitt provide that the imager chip comprises a substrate and photosensitive surface wirebonded at the bonding pad section to present an imaging integrated circuit formed on the substrate such as taught by Kim in order provide an optical detection assembly that is cooperatively integrated with the assay wells for the particular and highly sensitive optical interrogation of the biological samples, as likewise desired in McDevitt (see pars. [0022,0142], for example).
Further, it would have been obvious to one of ordinary skill in the art to modify McDevitt to provide the spacers in direct contact with the photosensitive surface, as in claim 4, such as taught by Levine and Kim in so as to provide for more accurate optical assessment of the signals and relatively avoids optical losses of signals therefrom the samples in the wells.

Wu discloses an optical image-driven light induced DEP apparatus wherein the photoconductive film/photosensitive surface is protected by a 20nanometer thick layer of silicon nitride (pars.[0136,0185], for example). 
It would have been obvious to one of ordinary skill in the art to modify McDevitt/Kim to provide that the photosensitive surface is coated with one or more transparent layers facing the sample testing conduit wherein the one or more layers have a thickness of no more than half a width of a pixel of the photosensitive surface such as taught by Wu in order to provide a layer for protecting the principal .



Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt in view of Levine, Kim, and Wu as applied to claims 1-4, 7-9, and 58-60 above, and further in view of Squicciarini (US 2007/0213590).
McDevitt/Levine/Kim/Wu does not specifically disclose an array of pixels comprising at least 5 mega pixel resolution with at least a 150 ppi pixel density, and wherein each pixel of the array has an area of less than about two square micrometers.
Squicciarini discloses an apparatus for examining, visualizing, and diagnosing abnormalities in biological samples (abstract).  Squicciarini discloses utilizing an image sensor chip that has 5 mega-pixel and above resolution with at least 150 ppi pixel density and each pixel of the array has an area of less than about two square micrometers (provision to 400,000 pixels across a size of 1/6inch chip or smaller) (par. [0069], for example).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 58-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, claims 1-4, 7-9, and 58-60 are herein rejected under 35 USC 103 as being unpatentable over McDevitt in view of Levine, Kim, and Wu.
Examiner notes that McDevitt in view of Levine and Kim has been previously provided on the record as most recently of the Final Rejection mailed on February 1st, 2021.
Herein, Wu is added thereto for the disclosure discussed above in the body of the action.
From the above, It would have been obvious to one of ordinary skill in the art to modify McDevitt/Kim to provide that the photosensitive surface is coated with one or more transparent layers facing the sample testing conduit wherein the one or more layers have a thickness of no more than half a width of a pixel of the photosensitive 

Remaining dependent claims 5 and 6 are maintained rejected as discussed above in the body of the action with the further prior art of Squicciarini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798